UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-2202



JOHN D. HORTON,

                  Plaintiff - Appellant,

             v.


UNITED STATES OF AMERICA,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:07-cv-00016-H)


Submitted:    March 25, 2008                 Decided:   March 27, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Horton, Appellant Pro Se. Steve R. Matheny, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John      D.   Horton   appeals   the   district    court’s    order

dismissing    his   action   alleging   false     imprisonment.     We   have

reviewed the record and find no reversible error.            Accordingly, we

affirm for the reasons stated by the district court.              Horton v.

United States, No. 4:07-cv-00016-H (E.D.N.C. Nov. 2, 2007).                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -